Order entered November 14, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00117-CR
                                     No. 05-19-00118-CR
                                     No. 05-19-00119-CR

                         ROBERTO DELPILAR JASSO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F18-34267-U, F18-34272-U & F18-34273-U

                                           ORDER
        Before the Court is appellant’s November 12, 2019 second motion for extension of time

to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or

before December 9, 2019. If appellant’s brief is not filed by December 9, 2019, these appeals

may be abated for the trial court to make findings in accordance with rule of appellate procedure

38.8.


                                                     /s/   LANA MYERS
                                                           JUSTICE